Williams, C. J.
Herbert J. Norbisrath instituted this action against T. R. Carter, his wife, and another couple subsequently dismissed, to recover a loan of $4,736.39. The Carters answered that Norbisrath advanced the money for investment purposes which was accomplished through the purchase of an interest in a house. After trial, the court entered findings of fact, conclusions of law and judgment placing title to the interest in the house in Norbisrath and awarding the Carters $1,825.46 as reimbursement for money spent on the property.
*754It is clear that the case presents only questions of fact. In such case, it is our duty to sustain the findings of the trial court if they are supported by substantial evidence.
Guided by this rule, the evidence in this case has been examined, resulting in the opinion that the trial court was right. This conclusion obviates the necessity of analyzing the evidence, which otherwise might be advisable.
Judgment affirmed.
James and Callow, JJ., concur.